UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :             21 Cr. 30 (JPC)
                                                                       :
ROBERTO ACEVEDO, a/k/a “Tio,”                                          :                  ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X
JOHN P. CRONAN, United States District Judge:

        The Court has received further information regarding the scheduling of the trial in this case.

The deadlines entered on March 15, 2021, see Dkt. 9, are adjourned and replaced with the deadlines

set forth below.

        The parties should be ready for trial in this case on August 24, 2021. The parties must

familiarize themselves with the Court’s Individual Rules and Practices for Criminal Cases,

available at https://www.nysd.uscourts.gov/hon-john-p-cronan.

        Any proposed voir dire, proposed jury instructions, proposed verdict forms, and motions

in limine, shall be filed by July 26, 2021. Any opposition to a motion in limine shall be filed by

August 2, 2021. In accordance with the Court’s Individual Rules and Practices for Criminal Cases,

each party should submit two courtesy hard copies of its proposed voir dire, proposed jury

instructions, and proposed verdict form to the Court at the time of filing. Parties should also e-

mail      those      documents,         in     Microsoft         Word      format,   to     Chambers     at

CronanNYSDChambers@nysd.uscourts.gov.

        By      August       20,     2021,     each      party     shall    e-mail   to    the   Court   at

CronanNYSDChambers@nysd.uscourts.gov a Microsoft Word document listing all exhibits that

the party anticipates seeking to admit.
        The parties shall appear for a final pretrial conference on August 18, 2021 at 10:00 a.m. in

Courtroom 12D of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New

York, NY 10007. The final pretrial conference must be attended by the attorney who will serve

as principal trial counsel.

        SO ORDERED.

Dated: June 4, 2021                                  __________________________________
       New York, New York                                      JOHN P. CRONAN
                                                           United States District Judge




                                                 2
